                                                           MEMO ENDORSED
Michael F. Fleming
Associate
+1.212.309.6207
michael.fleming@morganlewis.com

                                                           Application Granted.
February 10, 2020

                                                           SO ORDERED.
Via ECF

The Honorable Ona T. Wang
United States Magistrate Judge
United States District Court
 For the Southern District of New York                     __________________________
500 Pearl Street                                           Ona T. Wang           2/12/2020
New York, NY 10007
                                                           U.S. Magistrate Judge

Re:      Morgan v. eReplacementparts.com, No. 1:19-cv-11501-PGG-OTW
         Request to Extend Defendant’s Time to Respond to Complaint

Dear Judge Wang:

We represent defendant eReplacementparts.com, LLC (“Defendant”) in the above-referenced
action. Pursuant to Rules I(b) and I(e) of Your Honor’s Individual Practices, we write with the
consent of counsel for plaintiff Jon R. Morgan (“Plaintiff”), respectfully to request that the Court
extend Defendant’s time to respond to the Complaint from February 12, 2020, to March 16, 2020.
This is Defendant’s second request for an extension of time to file a response to the Complaint.
The Court granted Defendant’s first request.

In support of this request, counsel for Defendant states that the parties are engaged in discussions
about a possible early resolution of this action. If granted, the extension will permit the parties to
focus on those efforts, rather than on pleadings and litigation. As noted above, Plaintiff’s counsel
consents to this request. If granted, this requests will not affect any other date scheduled in this
action.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)




                                                   Morgan, Lewis & Bockius     LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060             +1.212.309.6000
                                                   United States                       +1.212.309.6001
